DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2021 was filed after the mailing date of the Final Office Action on 05/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-2, 4-5, 7, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closet prior art to Claim 1 is considered to be Uemure et al. (EP 0 947 296 B1). In particular, the current claim language requiring that “both of the through-holes of the end plates are capable of being assembled with the tubular rod support” is not disclosed by nor rendered obvious in view of Uemure, nor any of the other references currently made of record. Referring to Uemure Fig. 1, the end plates are considered to be the left side plate as the figure is oriented that is part of the casing 10, and the right side plate labeled as element 8. Both end plates have a through-hole as shown in Fig. 1, with the through-hole of the left side being used to fasten a nut 28 to rod 5 and the right side for allowing the tubular rod to pass through. These through-holes are of difference sizes, with the left through-hole being greater in size than the right through-hole to allow for tightening of the nut. The left through-hole appears to be the same diameter as the tubular rod support 9, and therefore the left end plate is not capable of being assembled with the tubular rod support without modification. Such a modification both the right side through-hole to be enlarged so that the nut could be installed on the right side, and that the tubular support to be increased in size to allow it to be attached to the left end plate.
With regards to the IDS filed on 06/11/2021: The following two references were previously considered, DE 699 110 95-T2 as related reference EP 0 947 296 B1 and JP-2002-283274 (both in the Final Rejection mailed on 10/20/2020). The German Office Action of May 18, 2021 rejects a set of claims that do not contain all of the limitations of latest claim set filed in this Application, and in particular does not recite the claim language cited above and compared to Uemure. The remaining references cited in the IDS do not cure the deficiencies pointed out in the Uemure reference above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658